IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0101
                            Filed December 15, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MYCHAEL RICHARD PATTEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Lee (North) County, John M. Wright,

Judge.



      Mychael Patten appeals his sentences, asserting the State breached the

plea agreement. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Josh Irwin, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Bower, C.J., Vaitheswaran, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


VOGEL, Senior Judge.

       In November 2020, Mychael Patten pleaded guilty to: (Count 1) domestic

abuse assault, strangulation with bodily injury; (Count 2) child endangerment,

substantial risk; (Count 3) assault with a dangerous weapon; and (Count 4) false

imprisonment. The plea results from a report by Patten’s wife that he assaulted

her, threatened her with a firearm, and confined her in their home all while their

three-year-old daughter was present. As part of a plea agreement, Patten and the

State jointly agreed to recommend suspended sentences to run consecutively for

a total suspended term of incarceration of ten years. On January 8, 2021, the

district court held a sentencing hearing and sentenced Patten to terms of

incarceration not to exceed five years for Count 1, two years for Count 2, two years

for Count 3, and 365 days for Count 4 with credit for time served and the remaining

time suspended. Counts 2 and 3 ran concurrently with each other and consecutive

to Count 1, for a total term of incarceration not to exceed seven years. The

suspended sentence of Count 4 also ran consecutively to the other sentences.

Patten appeals, arguing the State breached the plea agreement through the

prosecutor’s statements at sentencing.1

       We review a claim the State breached a plea agreement for correction of

errors at law. State v. King, 576 N.W.2d 369, 370 (Iowa 1998). “The relevant

inquiry in determining whether the prosecutor breached the plea agreement is


1 A defendant does not have the right to appeal from a guilty plea unless “the
defendant establishes good cause.” Iowa Code § 814.6(1)(a)(3) (2021). Patten
asserts he has good cause to appeal because he claims the State breached the
plea agreement. See State v. Boldon, 954 N.W.2d 62, 69 (Iowa 2021) (finding
good cause for appeal when the defendant claims the State breached the plea
agreement). The State agrees Patten established good cause.
                                          3


whether the prosecutor acted contrary to the common purpose of the plea

agreement and the justified expectations of the defendant and thereby effectively

deprived the defendant of the benefit of the bargain.” Boldon, 954 N.W.2d at 71

(quoting State v. Frencher, 873 N.W.2d 281, 284 (Iowa Ct. App. 2015)). “Where

the prosecutor has agreed to make a particular sentencing recommendation, the

prosecutor must do more than ‘simply inform[ ] the court of the promise the State

has made to the defendant with respect to sentencing. The State must actually

fulfill the promise.’” Id. (alteration in original) (quoting Frencher, 873 N.W.2d at

284).

        At sentencing, the prosecutor explained the State’s recommendation:

               Your Honor, the State is asking that the Court adopt the plea
        agreement that is outlined in the Presentence Investigation Report
        that was agreed to by the parties.
               For the Court’s information, the sole reason for this
        recommendation by the State is based on conversations with the
        victim herself. And ordinarily that doesn’t necessarily drive the
        State’s recommendation, but based on the conversations with her
        and her sincere desire for the Defendant to be able to have a
        relationship with his daughter, she felt that that was of utmost
        importance and priority to give him this opportunity for a suspended
        sentence on these matters . . . .
               ....
               But for the Court’s information, that is the sole driving force
        and the reason for the State’s recommendation in this matter.

        Patten argues the prosecutor “implied her disapproval” of the recommended

sentence by pointing to the victim’s wishes as “the sole driving force” behind the

recommendation. See State v. Bearse, 748 N.W.2d 211, 218 (Iowa 2008) (“Our

system of justice . . . does not allow prosecutors to make sentencing

recommendations with a wink and a nod.”); see also State v. Horness, 600 N.W.2d

294, 299 (Iowa 1999) (finding the prosecutor is required “to present the
                                        4


recommended sentences with his or her approval, to commend these sentences

to the court, and to otherwise indicate to the court that the recommended

sentences are supported by the State and worthy of the court’s acceptance”).

      In imposing Patten’s sentences, the district court noted it “considered the

entire Presentence Investigation Report” and provided the following explanation to

Patten:

              You’re twenty-nine years old. You’re not a youthful offender.
      You do have a high school education. However, there are two
      factors that weigh heavily in my decision. One is your criminal
      history. And the fact that you were on probation for a felony at the
      time you committed these crimes clearly indicates to the Court that
      you had no intention of obeying the law.
              While I understand how [your counsel] is trying to paint a
      picture of you complying with the terms of probation, he does admit
      that there is a huge gap there, a hole in his argument on your behalf,
      because you committed these offenses while you were being
      rehabilitated by the State of Iowa. So clearly probation was not
      effective.
              And the other point that I would make is that these are very
      serious crimes.

Patten’s counsel then clarified Patten was on probation for an aggravated

misdemeanor2 and had no prior felony convictions. The court acknowledged it

misspoke and continued:

      [T]he conviction for which he was serving probation was of a serious
      nature. And regardless if it was an aggravated misdemeanor or a
      felony, the fact that he was on probation at the time that he
      committed these offenses clearly indicates to the Court that he has
      no ability or desire for that matter to abide by the terms and
      conditions of his probation.




2 The Presentence Investigation Report states Patten was convicted of invasion of
privacy in October 2019 and sentenced to two years of probation with a
requirement that he register as a sex offender for ten years.
                                        5


      The court’s thorough explanation makes clear the court considered the big

picture in sentencing Patten to incarceration, regardless of how forcefully the

prosecutor emphasized the State’s recommendation of a suspended sentence.

Furthermore, the prosecutor never referred to the sentencing factors the court

cited: Patten’s age, education, criminal history and probation violation, and the

seriousness of his offenses.      While the Presentence Investigation Report

recommended      incarceration,   the    prosecutor    never    mentioned     this

recommendation nor suggested the court ignore the State’s recommendation. At

most, the prosecutor’s reference to the victim’s wishes justified a suspended

sentence when the facts may otherwise call for incarceration, thereby providing

the court with a reason to impose a suspended sentence. We cannot find the

prosecutor explicitly or implicitly disapproved of the State’s recommendation of a

suspended sentence or otherwise indicated incarceration would be more

appropriate. See Boldon, 954 N.W.2d at 72 (finding “the prosecutor expressed no

material reservation regarding the plea agreement”). Therefore, we reject Patten’s

claim the State breached the plea agreement.

      AFFIRMED.